        Case 1:17-cv-04427-PKC Document 68 Filed 09/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
Coastal Investment Partners, LLC                               :
                                                               :
                                                               :
                  Plaintiff,                                   :
                                                               : 17 cv 4427 (PKC)
- against -                                                    :
                                                               :
DSG Global, Inc.                                               : DECLARATION OF JACOB MIOTA
                                                               :
                                                               :
                  Defendant.                                   :
                                                               :
---------------------------------------------------------------x

JACOB E. MIOTA hereby declares as follows:

1. I am counsel to Plaintiff Coastal Investment Partners, LLC in this action and make this

   declaration to advise the court, pursuant to Local Rule 55.2(C), that service copies of plaintiff’s

   default paperwork to defendant have been returned.

2. Specifically, attached hereto are scanned images of two envelopes that I received earlier this

   week. Both have handwritten notations saying that there was “no unit number” indicated on the

   address, and one has the notation “RTS.” The address used was:

   DSG Global, Inc.
   5455 152 Street
   Surry, BC V3S 5A5
   Canada.

3. That address used for service is the same address listed as defendant DSG Global Inc’s “last

   known address” in their counsel’s Certificate of Service on his withdrawal filings. See Docket

   Number 57. There is no indication that Mr. Basile’s documents were returned.

4. The documents returned are identified in the Affidavits of Service I filed as DNs 60 and 64 and

   include the Motion for a Default Judgement and the Clerk’s Certificate of Default.
        Case 1:17-cv-04427-PKC Document 68 Filed 09/11/20 Page 2 of 4




5. Defendant has been warned twice in this case, once by Judge Batts in DN 34, and then again by

   Judge Castel in DN 56, that the withdrawal of its counsel meant it would be defaulted if it failed

   to retain new counsel. There is no indication those warning did not reach defendant. Defendant

   and its principal, Bob Silzer, actively participated in this litigation and allowed his email firing

   counsel to be filed as part of Mr. Basile’s withdrawal. And of course, this Court’s docket is

   publicly available. There is no chance defendant was not aware it was subject to default, and it’s

   failure to provide the Court and the parties with a complete address is no reason to question the

   validity of the already entered default.

Dated: Milwaukee, Wisconsin
       September 11, 2020


                                                                    s/ Jacob Miota
Case 1:17-cv-04427-PKC Document 68 Filed 09/11/20 Page 3 of 4
Case 1:17-cv-04427-PKC Document 68 Filed 09/11/20 Page 4 of 4
